788 F.2d 309
UNITED STATES of America Plaintiff-Appellant,v.James C. LANE and Dennis R. Lane Defendants-Appellees.
No. 83-1742.
United States Court of Appeals, Fifth Circuit.
April 29, 1986.

Clifford W. Brown, Robert Michael Brown, Lubbock, Tex., for plaintiff-appellant.
James A. Rolfe, U.S. Atty., Fort Worth, Tex., Shirley Baccus-Lobel, Asst. U.S. Atty., Dallas, Tex., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Texas;  Mary Lou Robinson, District Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GOLDBERG, RUBIN, and REAVLEY, Circuit Judges.
PER CURIAM:


1
In accordance with the decision of the Supreme Court of the United States,1 the judgment in these causes is reversed in part and affirmed in part, and these causes are, therefore, remanded to the district court for further proceedings in accordance with the opinion of the United States Supreme Court.



1
 --- U.S. ----, 106 S. Ct. 725, 88 L. Ed. 2d 814 (1986)